MARSHALL, C. J.
Parties who invoke the jurisdiction and process of a court for the appointment of a receiver, by sufficient allegations and showing of necessity therefor, resulting in such ap¡-pointment, do not become personally liable for the compensation of the receiver and the expenses of administration of an insolvent concern, in the absence of special circumstances calling for the application of equitable principles creating such liability. Such debts and expenses are ordinarily payable out of the corpus of the property.
Judgment reversed.
Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.